Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                       No. 04-13-00128-CR

                                         Rafael ALFARO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 81st Judicial District Court, Wilson County, Texas
                                 Trial Court No. 12-04-047-CRW
                           Honorable Donna S. Rayes, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: April 17, 2013

DISMISSED FOR WANT OF JURISDICTION

           Appellant Rafael Alfaro was sentenced on October 24, 2012. On November 9, 2012,

Appellant timely filed a motion for new trial. See TEX. R. APP. P. 21.4(a); Rodarte v. State, 860
S.W.2d 108, 109 (Tex. Crim. App. 1993). Appellant’s notice of appeal was due not later than

January 22, 2013. See TEX. R. APP. P. 26.2(a); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996). Appellant’s motion for extension of time to file a notice of appeal was due not later

than February 6, 2013. See TEX. R. APP. P. 26.3; Olivo, 918 S.W.2d at 522. The clerk’s record
                                                                                     04-13-00128-CR


shows Appellant’s notice of appeal was filed on February 12, 2013; it does not show a motion

for extension of time to file a notice of appeal was timely filed. See TEX. R. APP. P. 26.3.

       On March 20, 2013, we ordered Appellant to show cause in writing by April 4, 2013,

why this appeal should not be dismissed for want of jurisdiction. To date, this court has not

received any response to our March 20, 2013 order.

       This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996)

(“A timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”); Shute v.

State, 744 S.W.2d 96, 97 (Tex. Crim. App. 1988). Accordingly, this appeal is dismissed for

want of jurisdiction.


                                                  PER CURIAM

DO NOT PUBLISH




                                                -2-